JOSEPH Y. CHANG


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the 9th
day of November, 2009 by and between Nu Skin Enterprises, Inc., a Delaware
corporation (the “Company”) and Joseph Y. Chang, an individual (the
“Executive”).

        WHEREAS, the Executive has been employed by the Company or one of its
affiliates;

        WHEREAS, the Company and Executive desire to establish the terms and
conditions of Executive’s employment with the Company and designated affiliates

        NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

        1.     Effectiveness of Agreement

A.     General. This Agreement shall replace in its entirety all prior
agreements or understandings regarding the employment of Executive by the
Company and any of its affiliates.

        2.     Duties and Responsibilities.

                A.     Title and Position. Executive shall serve as the
Company’s Executive Vice President and Chief Scientific Officer, reporting
directly to the Company’s Chief Executive Officer. Executive shall have the
duties and powers at the Company that are customary for an individual holding
such positions.

                B.     Best Efforts. Executive agrees to use his best efforts to
advance the business and welfare of the Company, to render his services under
this Agreement faithfully, diligently and to the best of his ability.

                C.     Exclusive Services. Except as may otherwise be approved
in advance by the Board of Directors of the Company (“Board”), and except during
vacation periods and reasonable periods of absence due to sickness, personal
injury or other disability, the Executive shall devote his full working time
throughout his term of employment to the services required of him hereunder. The
Executive shall render his services exclusively to the Company during his term
of employment, and shall use his best efforts, judgment and energy to improve
and advance the business and interests of the Company in a manner consistent
with the duties of his position. Executive may participate in charitable and
philanthropic activities so long as they do not interfere with his duties
hereunder. For the purpose of this agreement, the Executive can continue to
serve on the Board of Directors of Optimer Pharmaceuticals, Inc. or any
non-competitive entities approved by the Chief Executive Officer.

        3.     Effective Date; Prior Employment Agreement Superseded; Period of
Employment.

                A.     Effective Date. This Agreement shall be effective between
the Executive and the Company as of November 9, 2009 (“Effective Date”).

                B.     Prior Employment Agreement Superseded. As of the
Effective Date, any Prior Employment Agreement shall be cancelled and
terminated, and neither the Company nor Executive shall have any further rights
or obligations thereunder. Following the Effective Date, Executive’s employment
with the Company shall be governed by the provisions of this Agreement for the
period commencing as of the date hereof and continuing throughout the Employment
Period (as defined below).

                C.     Employment Period. The initial term of the Agreement
shall be for a period commencing on November 9, 2009 and ending on December 31,
2014 (the “Initial Term”) unless earlier terminated pursuant to the terms of
this Agreement. Following the Initial Term, the Agreement shall automatically
renew for successive one year periods until the date that is ten years after the
Effective Date (each, a “Renewal Term”) unless terminated by either party. This
Agreement shall remain in full force and effect for the lesser of (i) the
Initial Term, together with all Renewal Terms, (ii) until Executive’s
termination of employment with the Company for any reason, or (iii) the
termination of this Agreement in writing or by another employment agreement
which provides that it supersedes the terms of this Agreement (the “Employment
Period”).

                D.     Employment at Will. Executive understands employment with
Company is at will, meaning that employment with the Company is completely
voluntary and for an indefinite term and that either Executive or Company is
free to terminate the employment relationship at any time, with or without cause
or advance notice, provided that termination is not done for an unlawful or
discriminatory purpose.

        4.     Cash Compensation.

                A.     Annual Salary. Executive’s initial base salary shall be
$500,000 per year. Effective January 1, 2010, Executive’s base salary shall be
increased to $525,000 per year (the “Annual Salary”). Base salary shall be
payable in accordance with the Company’s standard payroll schedule for executive
officers (but in no event less frequent than on a monthly basis). Executive’s
base salary may be increased from time to time at the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”), which shall review Executive’s Annual Salary from time to time and
shall make a determination regarding any increase to the Annual Salary. Any
increased Annual Salary shall thereupon be the “Annual Salary” for the purposes
hereof. Executive’s Annual Salary shall not be decreased without his prior
written consent at any time during the Employment Period.

                B.     Annual Cash Incentive Bonus. Executive shall be entitled
to receive bonuses, cash or otherwise, in the discretion of the Compensation
Committee, from time to time. Such bonuses will be targeted at 60% of
Executive’s Annual Salary each year, and will be based upon the achievement of
performance targets and goals established by the Compensation Committee. Bonuses
shall be paid in accordance with the terms of the Company’s 2006 Senior
Executive Incentive Plan, as may be amended from time to time, such other plan
as may be adopted by the Compensation Committee, or as otherwise provided by the
Board or the Compensation Committee.

                C.     Retention Bonus. In accordance with the terms of
Executive’s prior employment agreement, if Executive remains a full-time
employee through the end of 2009, the Company will pay Executive the $400,000
retention bonus that would have been payable under the prior employment
agreement within the time period set forth in such prior agreement. In order to
provide a further incentive for Executive to remain in the employment of the
Company during the Initial Term of this Agreement, the Company will pay
Executive a cash retention bonus in an amount accordance with the following
schedule, provided that Executive has remained a full-time employee of the
Company during such period and has faithfully and diligently fulfilled his
responsibilities and complied in all material respects with his obligations to
the Company:


ANNUAL SERVICE PERIOD BONUS AMOUNT

Year Ending December 31, 2010        $250,000 minus Cash Incentive Bonus*

Year Ending December 31, 2011         $250,000 minus Cash Incentive Bonus*

Year Ending December 31, 2012          $250,000 minus Cash Incentive Bonus*

Year Ending December 31, 2013         $300,000 minus Cash Incentive Bonus*

Year Ending December 31, 2014         $300,000 minus Cash Incentive Bonus*

*For purposes of the foregoing schedule, “Cash Incentive Bonus” shall mean an
amount equal to the aggregate cash bonuses earned by Executive under any cash
incentive plan or other discretionary performance bonuses for the applicable
Annual Service Period, but shall specifically exclude the annual Christmas gift
bonus paid generally to all employees.

The retention bonus shall be paid within 30 days after the final portion of the
bonus under the 2006 Senior Executive Incentive Plan, or other applicable
incentive plan, has been approved by the Compensation Committee.

In order to clarify the foregoing retention bonus provision, the following
examples are provided.

Example 1: If Executive were to receive $150,000 in “Cash Incentive Bonuses”
related to performance in 2010, Executive’s retention bonus would be $100,000
(determined by subtracting $150,000 from $250,000).

Example 2: If Executive were to receive $350,000 in “Cash Incentive Bonuses”
related to performance in 2013, Executive’s retention bonus would be $0
(determined by reducing $300,000 by the $350,000 in “Cash Incentive Bonuses”).

                D.     Applicable Withholdings. The Company shall deduct and
withhold from the compensation payable to Executive hereunder any and all
applicable federal, state and local income and employment withholding taxes and
any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees.

        5.     Equity Compensation.

                A.     Restricted Stock Unit Grant. On the date Executive
executes this Agreement, the Company will grant the Executive 50,000 restricted
stock units. The restricted stock units shall vest in five equal annual
installments over the term of this Agreement, with the first installment vesting
on December 31, 2010 and the subsequent installments vesting on December 31st of
each subsequent year. In the event that Executive engages in a Competitive
Activity during the Restricted Period, Executive shall forfeit and shall be
obligated to repay to the Company in full the value (determined as of the date
of vesting) of any shares that vested during the twelve months preceding the
earlier of (1) the date Executive’s employment was terminated, and (2) the date
Executive first engaged in a Competitive Activity, or any time thereafter. The
restricted stock unit shall contain other forfeiture provisions similar to those
set forth in the Company’s standard equity award grants.

                B.     Annual Equity Grant. Executive shall be entitled to
participate in any equity incentive plans of the Company. All such options or
other equity awards will be made at the discretion of the Company’s Compensation
Committee pursuant and subject to the terms and conditions of the applicable
equity incentive plan, including any provisions for repurchase thereof.
Initially, Executive shall be entitled to receive 35,000 options annually
(17,500 options semi-annually). The option exercise price or value of any equity
award granted to Executive will be established by the Company’s Compensation
Committee as of the date such interests are granted but shall not be less than
the fair market value of the class of equity underlying such award. The Company
may terminate Executive’s participation in such equity incentive plan, adjust
the number of awards granted each year, the timing of such grants or terminate
or amend the plan and the terms of Executive’s participation at any time in its
sole discretion.

                C.     Change in Control. To the extent the Company grants any
equity awards to Executive during the Employment Period, then the Company shall
in such grant documentation provide that in the event a Change in Control (as
defined below) is consummated during the Employment Period, and within six
months prior to and in connection with such Change in Control or within eighteen
months immediately following such Change in Control, Executive either (i) is
terminated without Cause (as defined below) or (ii) resigns for Good Reason (as
defined below), then all of Executive’s unvested options or unvested shares
shall vest in full. For purposes of this Agreement, “Change In Control” shall
mean the consummation of any of the following transactions effecting a change in
ownership or control of the Company:

                        (i)     a merger, consolidation or reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly, and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction;
or

                        (ii)     any transfer, sale or other disposition of all
or substantially all of the Company’s assets;

                        (iii)     the acquisition, directly or indirectly, by
any person or related group of persons (other than the Company or a person that
directly or indirectly, controls, is controlled by, or is under common control
with, the Company), of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended, of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities; or

                        (iv)     a change in the composition of the Board during
any twenty-four (24) month period or less, such that individuals who, as of the
beginning of such period constitute the Board (the “Incumbent Directors”), cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director.

In no event, however, shall a Change in Control be deemed to occur in connection
with (i) a merger of the Company, the sole purpose of which is to reincorporate
the Company in Delaware, or (ii) any public offering of Common Stock, the
primary purpose of which is to raise capital.

                D.     Forfeiture. In the event that the Executive’s employment
with the Company or any of its affiliates is terminated for Cause or, if
following termination of the Executive’s employment with the Company or any of
its affiliates for any other reason, the Company determines that, during the
period of the Executive’s employment, circumstances existed which would have
entitled the Company or any such affiliate to terminate the Executive’s
employment for Cause, the Company shall have the right to terminate all
outstanding options, whether vested or unvested, by providing written notice to
Executive of such termination.

        6.     Expense Reimbursement. In addition to the compensation specified
in Section 4, Executive shall be entitled to receive reimbursement from the
Company for all reasonable business expenses incurred by Executive in the
performance of Executive’s duties hereunder, provided that Executive furnishes
the Company with vouchers, receipts and other details of such expenses in the
form reasonably required by the Company to substantiate a deduction for such
business expenses under all applicable rules and regulations of federal and
state taxing authorities.

        7.     Fringe Benefits.

                A.     Group Plans. Executive shall, throughout the Employment
Period, be eligible to participate in all of the group term life insurance
plans, group health plans, accidental death and dismemberment plans, short-term
disability programs, retirement plans, profit sharing plans or other plans (for
which Executive qualifies) that are available to the executive officers of the
Company as provided under the terms of such plans.

                B.     Paid Time Off. The Company’s current policy is that vice
president level and above employees do not accrue vacation but may take vacation
time as available. The Company agrees that this policy (as applied to Executive)
will provide Mr. Chang with the opportunity for four weeks of vacation annually.
In the event the Company’s policy is modified to establish a fixed number of
vacation days for vice president levels and above, the Company agrees that
Executive will be entitled to take four weeks of vacation.

        8.     Termination of Employment. During the Employment Period, the
Executive’s employment with the Company may be terminated by either the Company
or Executive at any time, and for any reason. Upon such termination, Executive
(or, in the case of Executive’s death, Executive’s estate and beneficiaries)
shall have no further rights to any other compensation or benefits from the
Company on or after the termination of employment except as follows:

                A.     Termination For Cause. In the event the Company
terminates Executive’s employment with the Company prior to expiration of the
Employment Period for Cause (as defined below) and not involving a Change in
Control, or if Executive resigns from his employment hereunder (and such
resignation is not Good Reason as defined in Paragraph 8C below) the Company
shall pay to Executive the following: (i) Executive’s unpaid Annual Salary that
has been earned through the termination date of his employment; (ii) Executive’s
accrued but unused paid time off, if applicable; (iii) any accrued expenses
pursuant to Section 6 above and (iv) any other payments as may be required under
applicable law. For purposes of this Agreement, “Cause” shall mean that
Executive has engaged in any one of the following: (a) a material breach by
Executive of any of the Participant’s obligations this Agreement or the
Company’s Key Employee Covenants, which breach is (i) not cured within any
applicable cure period set forth in this Agreement or the Key Employee
Covenants, and (ii) materially injurious to the Company; (b) any willful
violation by Executive of any material law or regulation applicable to the
business of the Company, which is materially injurious to the Company, or
Executive’s conviction of, or a plea of nolo contendre to, a felony or any
willful perpetration of common law fraud; or (c) any other willful misconduct by
the Participant that is materially injurious to the financial condition or
business reputation of, or is otherwise materially injurious to, the Company or
any of its subsidiaries or affiliates.

                B.     Termination Upon Death or Disability. If Executive dies
during the Employment Period, the Executive’s employment with the Company shall
be deemed terminated as of the date of death, and the obligations of the Company
to or with respect to Executive shall terminate in their entirety upon such date
except as otherwise provided under this Section 8B. If Executive becomes subject
to a Disability (as defined below), then the Company shall have the right, to
the extent permitted by law, to terminate the employment of Executive upon 30
days prior written notice in writing to Executive. Upon termination of
employment due to death or Disability, Executive (or Executive’s estate or
beneficiaries in the case of the death of Executive) shall be entitled to
receive: (i) Executive’s unpaid Annual Salary that has been earned through the
termination date of his employment; (ii) Executive’s accrued but unused paid
time off, if applicable; (iii) any accrued expenses pursuant to Section 6 above;
(iv) continuation of Executive’s Annual Salary (which shall be payable in
accordance with the Company’s standard pay policies) until Executive is eligible
for short-term disability payments under the Company’s group disability
policies; provided however, that in no event shall such period of continued
Annual Salary exceed 90 days following Executive’s termination of employment;
and (v) any other payments as may be required under applicable law. .
Notwithstanding the foregoing, the aggregate amount of continuation payments
under (iv) made during the first six months following Executive’s termination of
employment shall not exceed the applicable dollar limit provided under Treasury
Regulations section 1.409A-1(b)(9)(iii)(A). The amount, if any, that exceeds the
applicable dollar limit shall be paid on the first day of the seventh month
following Executive’s termination. For the purposes of this Agreement,
“Disability” shall mean a physical or mental impairment which, the Board
determines, after consideration and implementation of reasonable accommodations,
precludes the Executive from performing his essential job functions for a period
longer than three consecutive months or a total of one hundred twenty (120) days
in any twelve month period.

                C.     Termination for Other Reason; Resignation for Good Cause.
Subject to Section 8E below, (i) should Executive resign from the Company for
Good Reason (as defined below), or (ii) should the Company terminate Executive’s
employment for any reason other than for Cause or as a result of Executive’s
Death or Disability, then the Company shall pay to Executive as follows: (a)
Executive’s unpaid Annual Salary that has been earned through the termination
date of his employment; (b) Executive’s accrued but unused paid time off, if
applicable; (c) any accrued expenses pursuant to Section 6 above; (d) any other
payments as may be required under applicable law; (e) a lump sum amount equal to
the cost of twelve months of health care continuation coverage; (f) continuation
of Executive’s Annual Salary, which shall be payable in accordance with the
Company’s standard pay schedules, for a period of twelve months following
termination (the “Severance Period”); (g) the amount of any retention bonus that
would have been earned during for the 12 month period following Executive’s
termination; and (h) to the extent bonuses would have been earned under the cash
incentive plan, an amount equal to what Executive would have received based on
the performance of the Company during the severance period (payable when
management bonuses for the year are paid to other executives of the Company). In
addition, any equity awards that would have vested during the Severance Period
shall immediately vest in full upon termination of employment. In addition, the
Executive will have until the end of the Severance Period to exercise his
options that have vested as of the date of his termination. To the extent that
the Executive is not otherwise entitled to exercise the options at the date of
such termination, or if he fails to exercise the options within the time
specified in the preceding sentence, such options will terminate.
Notwithstanding the foregoing, the aggregate amount of payments under (e), (f),
(g) and (h) made during the first six months following Executive’s termination
of employment shall not exceed the applicable dollar limit provided under
Treasury Regulations section 1.409A-1(b)(9)(iii)(A). The amount, if any, that
exceeds the applicable dollar limit shall be paid with the first installment of
Annual Salary continuation that occurs on or after the first day of the seventh
month following Executive’s termination. “Good Reason” shall mean Executive’s
voluntary resignation for any of the following events that result in a material
negative change to Executive: (i) a material reduction in the scope of
Executive’s duties and responsibilities or a change in reporting structure that
results in Executive not reporting directly to the Chief Executive Officer; (ii)
a reduction in Annual Salary of 10% or more (other than a reduction in
compensation that applies to similarly situated executives of the Company)
without his prior written consent; (iii) a relocation of Executive more than
fifty (50) miles outside of Executive’s residence as of the date hereof, (iv) a
material breach of any provision of this Agreement by the Company, after written
notice and a reasonable opportunity to cure, or (v) the failure of the Company
to have a successor entity specifically assume this Agreement. Notwithstanding
the foregoing, “Good Reason” shall only be found to exist if the Executive has
provided 30 days written notice to the Company prior to his resignation
indicating and describing the event resulting in such Good Reason, and the
Company does not cure such event within 90 days following the receipt of such
notice from Executive.

                D.     Conditions to Severance.

                        1.     Severance Upon Termination for Other Reason. If
Executive’s employment terminates pursuant to Section 8C, then in consideration
for the severance payments to be made by the Company to Executive pursuant to
Sections 8C(v) and (vi) of this Agreement (the “Section 8C Severance Payments”),
Executive agrees to execute and deliver to the Company within 21 days after
Executive’s employment termination date, the separation and release agreement,
in substantially the form attached hereto as Exhibit B (collectively, the
“Separation Agreement”). Notwithstanding anything to the contrary in the
Agreement, the Company shall have no obligation to make any Section 8C Severance
Payments to Executive until the date that is ten business days after the date
that Executive executes and delivers the Separation Agreement. The failure of
Executive to execute and deliver the Separation Agreement within 21 days after
his employment termination date shall result in a forfeiture of all Section 8C
Severance Payments, and permanently release the Company from its obligation to
make any and all Section 8C Severance Payments to Executive. Executive
acknowledges that so long as Executive is receiving Section 8C Severance
Payments, Executive is bound by Sections 9 and 10 of this Agreement. Executive’s
rights to receive any Section 8C Severance Payments is expressly subject to
Executive’s continuing compliance with each of Sections 9 and 10 and all Section
8C Severance Payments shall immediately be forfeited upon Executive’s breach of
any of Sections 9 and 10 of this Agreement, and the Company shall have no
obligation to make or continue to make any Section 8C Severance Payments to
Executive upon such breach of any of Sections 9 and 10.

                        2.     Section 409A Delay. If required by Section 409A
of the Code, notwithstanding anything to the contrary in this Agreement, the
payments to be made to Executive (except for: (i) Executive’s unpaid Annual
Salary that has been earned through the termination date of his employment; (ii)
Executive’s accrued but unused Paid Time Off; and (iii) reimbursement for any
accrued expenses) shall be paid no sooner than the first day of the month that
is six months after the Executive’s termination date.

                E.     Consulting Agreement. In the event Executive remains
continuously in the full time employ of the Company until age 60 or beyond, upon
termination of Executive’s employment the Company will enter into a four-year
Consulting Agreement with Executive pursuant to which Executive will receive
$250,000 per year; provided, however that if Executive is entitled to receive
severance pursuant to Section 8 above, Consultant shall not receive $250,000 in
consulting fees for the first year of the consulting agreement, and $250,000 of
the severance payment otherwise payable under Section 8 shall be considered as
payment for the consulting services for the first year of the consulting
agreement (i.e., Executive shall not receive both the severance payment and
$250,000 under the consulting agreement, but rather $250,000 of the scheduled
severance payment shall be considered as payment of the initial year’s
consulting fees). The consulting agreement shall contain a non-competition
agreement substantially similar to the provisions set forth below restricting
the ability of the Executive to compete with the Company during the term of the
consulting agreement, with the consulting fees being the consideration for such
non-compete agreement. Executive will agree to provide designated consulting
services (not to exceed 10 hours per month), be a member of the Company’s
Scientific Advisory Board, and appear and speak at designated corporate events
for up to 10 days per year. Executive also will agree to allow the Company to
use his name and image (including filmed segments) in marketing materials and
other corporate publications.

        9.     Key-Employee Covenants. Executive agrees to perform his
obligations and duties and to be bound by the terms of the Key-Employee
Covenants attached hereto as Appendix A which are incorporated into this Section
9 by reference, and which may be modified from time to time. Sections 7, 9 and
10 of the Key Employee Covenants, are hereby replaced and superseded in their
entirety by the following restrictive covenants set forth in this Section 9.

                A.     Definitions. For purposes of this Agreement, the
following defined terms shall have the meaning indicated:

                        1.     “Restricted Period” shall be the period
commencing on the date of this Agreement and continuing until the expiration of
one year following the termination of Executive’s employment; provided, however,
that the Company shall have the right to extend the Restricted Period by an
additional one-year period if it provides written notice of its election to
extend such restricted period within 90 days after termination of employment and
agrees to pay Executive 75% of his Base Salary during such additional period;
provided further, however, that in the event Executive enters into a consulting
agreement as set forth in Section 8 above, the non-compete provisions in such
agreement shall supersede and replace the non-compete obligations set forth in
this Agreement.

                        2.     “Competitive Business” shall mean (a) Direct
Selling, (b) the promotion and/or sale of nutritional supplements or personal
care products, or (c) any other business engaged in by the Company or its
affiliates, or proposed to be engaged in by the Company or its affiliates at the
time of Executive’s termination of employment or consulting relationship, as the
case may be.

                        3.     “Competing Entity” shall mean any entity or
person that is engaged, directly or indirectly, in a Competitive Business.

                        4.     “Direct Selling” means (i) the multi-level
marketing channel through which products and services are marketed directly to
consumers through a sales force of independent contractors (including, without
limitation, through person to person contact, via the telephone or through the
Internet) who receive rewards or commissions based upon a compensation plan
which contemplates a genealogical sales force of multiple levels, with such
commissions paid for by (A) sales of products and services by such contractor,
and/or (B) sales of products and services by other independent contractors in
such contractor’s genealogical downline, and (ii) a home-based business
opportunity focused on selling products directly to the consumers.

5.     “Territory” shall mean those countries where the Company, or any of its
affiliates, engages in business or sells products or plans to conduct business
at the time of the termination of Executive’s employment or consulting
arrangement, as the case may be

                B.     Restricting Solicitation. During Executive’s employment
with the Company and for the longer of (i) any period for which Executive is
receiving Severance Payments from the Company or (ii) the two-year period
following termination of his employment, Executive agrees that during such
period of time Executive shall not, directly or indirectly, (a) solicit any
employee, independent contractor, consultant, vendor or other person or entity
in the employment or service of the Company or any of its respective
subsidiaries or affiliates (each of the preceding, a “Group Company”), at the
time of such solicitation, in any case to (i) terminate such employment or
service or other relationship, and/or (ii) accept employment, or enter into any
consulting or service or other arrangement, with any person or entity other than
a Group Company; or (b) ) solicit, divert, or take away distributors of any
Group Company.

                C.     Against Competition. In consideration for the
compensation payable hereunder, in particular the retention bonus and contingent
stock, Executive agrees that, during the Restricted Period, Executive shall not,
directly or indirectly, in the Territory: (i) engage in any Competitive
Business; (ii) undertake to plan or organize any Competing Entity; (iii) become
associated or connected in any way with, participate in, be employed by, render
services to, or consult with, any Competing Entity (nor shall Executive discuss
the possibility of employment or other relationship with any Competing Entity);
or (iv) own any direct or indirect interest in any other Competing Entity.

                D.     Non-Endorsement. Executive shall not in any way, directly
or indirectly, at any time during the Restricted Period endorse any Competitive
Business or competing product, promote or speak on behalf of any Competitive
Business or competing product, or allow Employee’s name or likeness to be used
in any way to promote any Competitive Business or competing product.

                E.     Cooperation. Executive agrees that, upon the Company’s
reasonable request, Executive in good faith and using diligent efforts shall
cooperate and assist the Company in any dispute, controversy or litigation in
which the Company may be involved including, without limitation, Executive’s
participation in any court or arbitration proceedings, the giving of testimony,
the signing of affidavits or such other personal cooperation as counsel for the
Company may reasonably request. Such cooperation shall not be unreasonably
burdensome without reasonable compensation.

                F.     Reformation. The Company intends to restrict the
activities of Executive under this Section 9 only to the extent necessary for
the protection of the legitimate business interests of the Company. It is the
intention and agreement of the parties that all of the terms and conditions
hereof be enforced to the fullest extent permitted by law. In the event that the
provisions of this Section 9 should ever be deemed or adjudged by a court of
competent jurisdiction to exceed the time or geographical limitations permitted
by applicable law, then such provisions shall nevertheless be valid and
enforceable to the extent necessary for such protection as determined by such
court, and such provisions will be reformed to the maximum time or geographic
limitations as determined by such court.

                G.     Acknowledgement. Executive acknowledges that his or her
position as Executive Vice President and Chief Scientific Officer and work
activities with the Company are “key” and vital to the on-going success of
Company’s operation in each product category and in each geographic location in
which Company operates. In addition, Executive acknowledges that his or her
employment or involvement with any other Competitive Entity in particular would
create the impression that Executive has left the Company for a “better
opportunity,” which could damage Company by this perception in the minds of
Company’s independent distributors. Therefore, Executive acknowledges that his
non-solicitation, non-endorsement, and non-competition covenants hereunder are
fair and reasonable and should be construed to apply to the fullest extent
possible by applicable laws. Executive has carefully read this Agreement, has
consulted with independent legal counsel to the extent Executive deems
appropriate, and has given careful consideration to the restraints imposed by
the Agreement. Executive acknowledges that the terms of this Agreement are
enforceable regardless of the manner in which Executive’s employment is
terminated, whether voluntary or involuntary.

        10.     Proprietary Information. Executive has executed the Company’s
standard Confidential Information and Assignment of Inventions Agreement (the
“Confidentiality Agreement”), which is hereby incorporated by this reference as
if set forth fully herein. Executive’s obligations pursuant to the
Confidentiality Agreement will survive termination of Executive’s employment
with the Company.

        11.     Successors and Assigns. This Agreement is personal in its nature
and the Executive shall not assign or transfer his rights under this Agreement.
The provisions of this Agreement shall inure to the benefit of, and shall be
binding on, each successor of the Company whether by merger, consolidation,
transfer of all or substantially all assets, or otherwise, and the heirs and
legal representatives of Executive.

        12.     Notices. Any notices, demands or other communications required
or desired to be given by any party shall be in writing and shall be validly
given to another party if served either personally or via an overnight delivery
service such as Federal Express, postage prepaid, return receipt requested. If
such notice, demand or other communication shall be served personally, service
shall be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by overnight delivery, such
notice shall be conclusively deemed given two business days after the deposit
thereof with such service, properly addressed to the party to whom such notice,
demand or other communication is to be given as hereinafter set forth:

To the Company:   Nu Skin Enterprises, Inc.
75 West Center Street
Provo, UT 84601
Attn: Chief Executive Officer



With a copy to:   General Counsel
Nu Skin Enterprises, Inc.
75 West Center Street
Provo, UT 84601



To Executive:   At Executive's last residence as provided by
Executive to the Company for payroll records.



Any party may change such party’s address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this Section 12.

        13.     Governing Documents. This Agreement, along with the documents
expressly referenced in this Agreement, constitute the entire agreement and
understanding of the Company and Executive with respect to the terms and
conditions of Executive’s employment with the Company and the payment of
severance benefits, and supersedes all prior and contemporaneous written or
verbal agreements and understandings (including any offer letter of employment
and the Prior Employment Agreement) between Executive and the Company relating
to such subject matter. This Agreement may only be amended by written instrument
signed by Executive and an authorized officer of the Company. Any and all prior
agreements, understandings or representations relating to the Executive’s
employment with the Company are terminated and cancelled in their entirety and
are of no further force or effect.

        14.     Governing Law. The provisions of this Agreement will be
construed and interpreted under the laws of the State of Utah. If any provision
of this Agreement as applied to any party or to any circumstance should be
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. Should any provision of this Agreement become or be
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

        15.     Remedies. The parties to this Agreement agree that: (i)
Executive’s services are unique, because of the particular skill, knowledge,
experience and reputation of Executive; (ii) if Executive breaches this
Agreement, the damage to the Company will be substantial, and difficult to
ascertain, and, further, that money damages will not afford the Company an
adequate remedy. Consequently, if Executive is in breach of any provision of
this Agreement, or threatens a breach of this Agreement, the Company shall be
entitled, in addition to all other rights and remedies as may be provided by
law, to seek specific performance and injunctive and other equitable relief to
prevent or restrain a breach of any provision of this Agreement notwithstanding
Section 16 hereof. All rights and remedies provided pursuant to this Agreement
or by law shall be cumulative, and no such right or remedy shall be exclusive of
any other. All claims for damages for a breach of this Agreement shall be
submitted to mediation and arbitration in accordance with Section 16 of this
Agreement.

        16.     Dispute Resolution. Except for the right of the Company to seek
specific performance and injunctive and other equitable relief in court as set
forth in Section 16 hereof, any controversy, claim or dispute of any type
arising out of, in connection with, or in relation to the interpretation,
performance or breach of this Agreement shall be resolved in accordance with
this Section 16 of this Agreement, regarding resolution of disputes. This
Agreement shall be enforced in accordance with the Federal Arbitration Act, the
enforcement provisions of which are incorporated by this reference.

                A.     Mediation. The Company and Executive will make a good
faith attempt to resolve any and all claims and disputes under this Agreement
through good faith negotiations. If such claims and disputes cannot be settled
through negotiation, the Company and Executive agree to submit them to mediation
in Salt Lake City, Utah before resorting to arbitration or any other dispute
resolution procedure. The mediation of any such claim or dispute must be
conducted in accordance with the then-current American Arbitration Association
(“AAA”) procedures for the resolution of disputes by mediation, by a mediator
(“Mediator”) who has had both training and experience as a mediator of general
non-competition and commercial matters. If the parties to this Agreement cannot
agree on a Mediator, then the Mediator will be selected by AAA in accordance
with AAA’ strike list method. Within thirty (30) days after the selection of the
Mediator, the Company and Executive and their respective attorneys will meet
with the Mediator for one mediation session of at least four (4) hours. If the
claim or dispute cannot be settled during such mediation session or mutually
agreed continuation of the session, either the Company or Executive may give the
Mediator and the other party to the claim or dispute written notice declaring
the end of the mediation process. All discussions connected with this mediation
provision will be confidential and treated as compromise and settlement
discussions. Nothing disclosed in such discussions, which is not independently
discoverable, may be used for any purpose in any later proceeding. In the event
that the mediation process is ended without resolution, the Mediator’s fees will
be paid in equal portions by the Company and Executive.

                B.     Arbitration. If a claim or dispute under this Agreement
has not been resolved in accordance with Section 16A above, then the claim or
dispute will be determined by arbitration in accordance with the then-current
AAA comprehensive arbitration rules and procedures, except as modified herein.
The arbitration will be conducted in Salt Lake City, Utah by a sole neutral
arbitrator (“Arbitrator”) who has had both training and experience as an
arbitrator of general non-competition and commercial matters and who is, and for
at least ten (10) years has been, a partner, a shareholder, or a member in a law
firm. If the Company and Executive cannot agree on an Arbitrator, then the
Arbitrator will be selected by AAA in accordance with AAA’s comprehensive
arbitration rules and procedures. No person who has served as a Mediator under
the mediation provision, however, may be selected as the Arbitrator for the same
claim or dispute. Reasonable discovery will be permitted and the Arbitrator may
decide any issue as to discovery. The Arbitrator may decide any issue as to
whether or as to the extent to which a dispute is subject to the dispute
resolution provisions in this Section 16 and the Arbitrator may award any relief
permitted by law. The Arbitrator must base the arbitration award on the
provisions of this Section 16B and applicable law and must render the award in
writing, including an explanation of the reasons for the award. Judgment upon
the award may be entered by any court having jurisdiction of the matter. The
statute of limitations applicable to the commencement of a lawsuit will apply to
the commencement of an arbitration under this Section 16B. At the request of any
party, the Arbitrator, attorneys, parties to the arbitration, witnesses,
experts, court reporters or other persons present at the arbitration shall agree
in writing to maintain the strict confidentiality of the arbitration
proceedings. The arbitrator’s fee will be paid in full by the Company, unless
Executive agrees in writing to pay some or all of the fee.

                C.     Interim Actions. Notwithstanding the foregoing, a party
may apply to a court of competent jurisdiction within the State of Utah for
relief in the form of a temporary restraining order or preliminary injunction,
pending appointment of an Arbitrator or pending determination of a claim through
arbitration in accordance with this Section 16. In the event a dispute is
submitted to arbitration hereunder during the term of this Agreement, the
parties shall continue to perform their respective obligations hereunder,
subject to any interim relief that may be ordered by the Arbitrator or by a
court of competent jurisdiction pursuant to the previous sentence.

                D.     Fees. Unless otherwise agreed, the prevailing party (if a
prevailing party is determined to exist by the arbitrator or judge) will be
entitled to its costs and attorneys’ fees incurred in any arbitration or other
proceeding under this Section 16 relating to the interpretation or enforcement
of this Agreement.

                E.     Acknowledgement. EXECUTIVE HAS READ AND UNDERSTANDS THIS
SECTION 16, WHICH DISCUSSES MEDIATION AND ARBITRATION. EXECUTIVE UNDERSTANDS
THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING
OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO MEDIATION AND ARBITRATION, AND THAT THE DISPUTE RESOLUTION PROVISIONS
SET FORTH IN THIS AGREEMENT CONSTITUTE A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL.

        17.     No Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate as, or be construed as, a waiver
of any later breach of that provision.

        18.     Taxes. Except as otherwise provided under Section G, each party
agrees to be responsible for its own taxes and penalties.

        19.     Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

        20.     Consent to Reincorporation. The parties hereto acknowledge that
the Company is in the process of reincorporating in Delaware by merging into a
wholly-owned Delaware subsidiary of the Company. As such, the parties hereto
expressly consent to the assignment of all of the rights and obligations of the
parties hereunder to the new Delaware corporation, which will be the surviving
corporation in the reincorporation merger.

        21.     Representation of Executive; Reimbursement of Fees. Executive
represents and warrants to the Company that Executive read and understands this
Agreement, has consulted with independent counsel of his choice prior to
agreeing to the terms of this Agreement and is entering into the agreement,
knowingly, willingly and voluntarily. The parties agree that this Agreement
shall not be construed for or against either party in any interpretation
thereof.

[Intentionally Left Blank]

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

NU SKIN ENTERPRISES, INC.


By:    /s/Truman Hunt
         Truman Hunt
         President and Chief Executive Officer



/s/ Joseph Y. Chang
Joseph Y. Chang, Executive